EXHIBIT 10.2

 

HOME FEDERAL BANK

 

RESTATED EMPLOYMENT AGREEMENT

 

THIS RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 31st day of December, 2008, contemporaneously with the Restated
Change-in-Control Agreement, by and between HOME FEDERAL BANK, a South Dakota
corporation (hereinafter referred to as the “Bank”), P. O. Box 5000, Sioux
Falls, South Dakota 57117-5000 and                                        (the
“Employee”).

 

RECITALS

 

A.

 

The Employee is currently serving as
                                            .

 

 

 

B.

 

The Board of Directors of the Bank recognizes the important service that the
Employee provides and will continue to provide for the Bank.

 

 

 

C.

 

The Board of Directors of the Bank has previously approved and authorized the
execution of an Employment Agreement with the Employee.

 

 

 

D.

 

The Board of Directors of the Bank has previously approved and authorized the
execution of a Change-in-Control Agreement with the Employee.

 

 

 

E.

 

South Dakota Codified Law Section 53-8-7 allows written agreements to be amended
without additional consideration.

 

 

 

F.

 

The Board of Directors of the Bank and the Employee desire to make certain
changes in the Employment Agreement and Change-in-Control Agreement.

 

 

 

G.

 

The changes to the Employment Agreement are contained in this Restated
Employment Agreement (this “Agreement”).

 

 

 

H.

 

The HF Financial Corp. Personnel, Compensation and Benefits Committee has
authorized the Chairman and Chief Executive Officer of the Bank to finalize and
sign the Agreement with the Employee.

 

COVENANTS

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained and further contained
in the Restated Change-in-Control Agreement between the parties executed
contemporaneously herewith, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Term

 

This agreement shall commence on the date set forth above and shall continue in
effect through June 30, 2009, provided, however, that commencing on July 1, 2009
and on each July 1 thereafter, the term of this agreement shall automatically be
extended for one additional year unless, no later than March 31 of the previous
year, the Bank or the Employee shall have given notice that this Agreement shall
not be extended. Except as otherwise provided in the Restated Change-in-Control
Agreement, the Employee’s Restated Change-in-Control Agreement shall terminate
when this Agreement terminates.

 

2.             Employment

 

The Employee serves as                                      of the Bank and
shall have all such authority, powers, duties, and responsibilities as may be
given to the Employee from time to time by the Chief Executive Officer. The
Employee shall devote substantially all of the Employee’s working time and
efforts to the affairs of the Bank.

 

3.             Compensation

 

(a)           The Bank shall pay the Employee a base salary at a rate of no less
than                                                                 
($                ) per year during the term of this Agreement upon the same
frequency and on the same basis that that Bank normally makes salary payments to
other Employee personnel. Appropriate adjustments will be made to the Employee’s
base salary giving consideration to the value of the Employee’s services and to
comparable adjustments to salaries paid to other executive employees of the
Bank.

 

(b)           The Employee shall participate in the same manner as other
executives in the Bank’s executive incentive plans.

 

4.             Benefits

 

The Bank shall provide the Employee, in addition to the base salary, all
benefits made available to other officers of the Bank as described in the Bank’s
benefit plan(s) including, but not limited to group term life insurance, group
medical, dental and disability coverage, paid Personal Time Off (PTO), and
retirement.

 

5.             Termination

 

(a)           Termination for Cause. The Bank shall have the right to
immediately discharge the Employee for Cause. Cause shall include:

 

(i)            Material violation of a law or regulation which:

 

2

--------------------------------------------------------------------------------


 

(a)           Governs the Employee’s conduct as an officer of the Bank; or

 

(b)           In the reasonable opinion of the Bank affects the Employee’s
fitness to serve in the Employee’s position;

 

(ii)           Substantial neglect of the Employee’s duties;

 

(iii)          Action or inaction, which materially and adversely impacts the
Bank’s safety, soundness, security, assets, customers or employees;

 

(iv)          Dishonesty of a material nature;

 

(v)           Failure to comply with material rules, regulations or policies of
the Bank;

 

(vi)          Engaging in personal conduct which, when considering the
Employee’s position with the Bank, would materially detract from its business
reputation in the community served;

 

(vii)         Material breach of any material covenant or condition of this
Agreement; and

 

(viii)        Willful and material misconduct.

 

Nothing in this provision shall prevent the Bank from putting the Employee on a
paid or unpaid administrative leave during the pendency of criminal charges
against the Employee, during an investigation (internal or otherwise) into any
suspected misconduct or illegal conduct of the Employee, or for any other reason
deemed appropriate in the reasonable discretion of the Bank. Nothing in this
provision shall prohibit the Bank from reasonably disciplining the Employee for
wrongdoing or misconduct in a manner that does not result in termination.
Discipline or discharge under this section shall be preceded by a fair and
complete investigation, including an opportunity for the Employee to provide
information which the Employee deems relevant.

 

(b)           Termination Without Cause. The Employee’s employment under this
Agreement may be terminated without Cause at any time upon sixty (60) days
written notice to the Employee.

 

The Employee may terminate this Agreement at any time upon sixty (60) days
written notice to the Bank’s Chief Executive Officer.

 

(c)           Absenteeism. If the Employee is absent from work in partial-day or
full-day increments for any reason, including but not limited to illness or
injury, for a period of time or in a manner that materially affects the
functioning of

 

3

--------------------------------------------------------------------------------


 

the Employee’s department or of the Employee’s direct or indirect reports, the
Bank may, in its reasonable discretion, terminate the Employee’s employment with
the Bank without prior notice. Nothing in this absenteeism provision shall
relieve the Bank from fulfilling any duties it may have under the Americans with
Disabilities Act, any applicable State Human Rights Act, the Family and Medical
Leave Act, or any other applicable law or regulation nor shall it preclude the
Employee from receiving benefits to which the Employee may be entitled under any
disability plan or agreement sponsored by the Bank.

 

(d)           Death. The Employee’s employment hereunder shall terminate
automatically upon the Employee’s death.

 

(e)           Severance Terms. Upon termination of the Employee’s employment
under this Section 5, the Employee shall forfeit all rights to future
compensation under Section 3; provided, however, that if employment is
terminated as a result of the Employee’s death or disability as described in
Section 5(e)(iii), compensation under Section 3(b) will not be forfeited, and
will be payable to the Employee’s Estate/heirs in accordance with the terms of
the Bank’s executive incentive plans. Except where termination follows a change
in control, as defined in the Employee’s Restated Change-in-Control Agreement,
and subject to the Employee’s signing and not revoking a release of claims in a
form reasonably acceptable to the Bank, and further subject to compliance with
Section 6 below (Agreement Not to Compete), the Employee shall receive the
following amounts, except to the extent previously paid by the Bank to the
Employee, as full payment, compromise and settlement of all non-vested
compensation, and as additional consideration for the restrictive covenants
contained in this Agreement:

 

(i)            In the event the Employee’s employment is terminated by the Bank
for Cause, the Bank shall pay the Employee the Employee’s full salary through
the date of termination for Cause, at the rate in effect at the time of notice
of termination, and the Bank shall thereafter have no further obligation to the
Employee under this Agreement;

 

(ii)           In the event the Employee’s employment is terminated by the Bank
without Cause, other than by reason of death or disability as described in
Section 5(e)(iii), the Employee shall be paid the Employee’s full salary through
the date of termination and in addition, shall be paid each month on the first
of the month for twelve months one-twelfth of the total of:  (a) the Employee’s
monthly salary in effect at the time of termination times the number of months
remaining until expiration of this Agreement plus (b) an amount equal to one
year’s annual base salary. Provided, however, that, subject to the provisions of
subsection (vii) of this Section 5(e),

 

4

--------------------------------------------------------------------------------


 

the first payment shall be made on the first day of the third month coincident
with or next following the Employee’s termination of employment and shall
include all monthly payments theretofore due under this Agreement;

 

(iii)          In the event the Employee’s employment is terminated by the Bank
because of disability (as defined by and determined under the Bank’s Disability
Plan), the Bank will pay the Employee through the last day of the month in which
the Employee is terminated plus on the 90th day following the Employer’s
termination of employment an amount equal to three (3) month’s base salary;

 

(iv)          In the event of the Employee’s death, the Bank shall pay the
Employee’s spouse, beneficiary, or the Employee’s estate, the Employee’s then
current salary through the last day of the month in which such death occurs;

 

(v)           In the event the Employee’s employment is terminated by the
Employee, and if the Employee provides written notice as required in
Section 5(b), the Bank shall, subject to the provisions of subsection (vii) of
this Section 5(e), pay the Employee’s current salary through the month of
termination and on the 60th day following the Employee’s termination of
employment one additional month’s salary. Failure to give such notice shall
result in forfeiture of accrued PTO and the Employee shall be paid only through
the last day worked;

 

(vi)          In the event the Employee’s employment is terminated because the
Employee has chosen not to extend the term of the Agreement pursuant to
Section 1, the Bank shall pay the Employee the Employee’s full salary during the
period of time that the Employee continues to work (but not beyond the end of
the term), at the rate then in effect, plus accrued PTO.  However, the Bank may
request the Employee to terminate employment before the end of the term in which
event the Bank shall pay the Employee the Employee’s full salary through the end
of the term of the Agreement, at the rate then in effect, plus accrued PTO. In
the event the Employee’s employment is terminated because the Bank has chosen
not to extend the term of the Agreement pursuant to Section 1 the Bank shall pay
the Employee the Employee’s full salary through the end of the term of the
Agreement, at the rate then in effect, plus accrued PTO; and

 

(vii)         Notwithstanding the foregoing payment provisions, if the Bank
determines that any payments described above are subject to 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (“Code”) (or a successor
provision), the payments

 

5

--------------------------------------------------------------------------------


 

described above shall be delayed until the earlier of the Employee’s death or
the first day of the month coincident with or next following the sixth month
anniversary of the Employee’s termination of employment and shall include all
payments theretofore due under this Agreement.  Provided, however, that no
payments shall be made and payments already made shall be returned to the Bank
if the Employee violates the non-compete provisions contained in Section 6.

 

Compensation following a change in control, as defined in the Employee’s
Restated Change in Control Agreement, shall be governed by the terms of that
Agreement.

 

6.                                      Agreement Not to Compete

 

The Employee agrees that during the term of the Employee’s employment hereunder
and for a period of one (1) year after termination of this Agreement by the
Employee or by the Bank for any reason, voluntarily or involuntarily, with or
without Cause under Section 5(b), the Employee will not:  either directly or
indirectly, on the Employee’s own behalf or as a partner, member, officer,
employee, consultant, stockholder (except by ownership of less than 1% of the
outstanding stock of a publicly held corporation, or the ownership does not
involve any managerial or operation responsibility), director or trustee of any
person, firm, or corporation or otherwise, engage in or assist others to engage
in any business, competing with the business carried on by the Bank, or solicit
business from any customers of the Bank, within the cities, towns,
municipalities, or counties where the Bank conducts business. “Bank” as used in
this provision shall include all branch operations and locations. If the
Employee violates the non-compete provisions of this Section 6 the Employee
shall return to the Bank any severance payments received after termination under
Section 5(e) or under Section 4(a)(iii) of the Employee’s Restated Change in
Control Agreement.

 

7.                                      Solicitation of Employees

 

The Employee agrees that during the term of the Employee’s employment and for
one (1) year after the termination of such employment, the Employee will not
induce or attempt to induce any person who is an employee of the Bank to leave
the employ of the Bank and engage in any business which competes with the Bank’s
business.

 

8.                                      Confidential Information

 

The Employee acknowledges that as a result of employment with the Bank, the
Employee has access to and knowledge of confidential, trade secret and
proprietary information of the Bank. In exchange for the consideration set forth
herein and for the consideration set forth in the Restated Change-in-Control
Agreement contemporaneously executed, the Employee agrees not to disclose to

 

6

--------------------------------------------------------------------------------


 

anyone inside or outside the Bank or use for the Employee’s own benefit or the
benefit of others, any of this information without the express written consent
of the Bank. The Employee acknowledges an unauthorized disclosure or use of this
information would be unfair and would cause the Bank irreparable harm.

 

9.                                      Compensation Restrictions under CPP

 

Anything in this Agreement to the contrary notwithstanding, because HF Financial
Corp. is participating in the capital purchase program (“CPP”) of the United
States Treasury Department (“Treasury”) established under the Emergency Economic
Stabilization Act of 2008 (“EESA”), compensation to the Employee shall be
restricted as follows:

 

(a)                                  No Golden Parachute Payments. The Bank is
prohibiting any golden parachute payment to the Employee during any “CPP Covered
Periods.” A “CPP Covered Period” is any period during which (i) the Employee is
a senior executive officer and (ii) Treasury holds an equity or debt position
acquired from the Bank in the CPP.  “Golden parachute payment” is used with same
meaning as in Section 111(b)(2)(C) of EESA.  For purposes of this Section 9,
“Bank” includes any entities treated as a single employer with the Bank under 31
C.F.R. Section 30.1(b) (as in effect on the Closing Date of the CPP purchase)
The Bank shall determine any reductions in such a manner that to the extent
possible, the provisions of Section 409A of the Code are not violated.

 

(b)                                  Recovery of Bonus and Incentive
Compensation. Any bonus and incentive compensation paid to the Employee during a
CPP Covered Period and while the Employee is a senior executive officer is
subject to recovery or “clawback” by the Bank if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 

(c)                                  Compensation Program Amendments. Each of
the Bank’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to the Employee is hereby amended
to the extent necessary to give effect to provisions (a) and (b), including, but
not limited to, this Agreement, the Change in Control Agreement, the Long Term
Incentive Plan, the Short Term Incentive Plan, any individual incentive program,
the Excess Pension Plan and the Deferred Compensation Agreement.

 

In addition, the Bank is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Bank. To the extent any such
review requires revisions to any Benefit Plan with respect to the Employee that
the Bank does not have the authority to change unilaterally, the

 

7

--------------------------------------------------------------------------------


 

Employee and the Bank agree to negotiate such changes promptly and in good
faith.

 

This Section 9 is intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this Section 9 and without
violating the provisions of Section 409A of the Code).

 

10.                               No Assignments

 

This Agreement is personal to each of the parties hereto, and neither party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee in the Employee’s reasonable discretion,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. Failure of the Bank to obtain such an
assumption agreement prior to the effective date of any such succession or
assignment shall be a breach of this Agreement.

 

11.                               Notice

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement (provided that all notices to the Bank
shall be directed to the attention of the Chief Executive Officer of the Bank
with a copy to the Secretary of the Bank), or to such other address as either
party may have furnished to the other in writing in accordance herewith. Notices
shall be effective upon receipt.

 

12.                               Entire Agreement/Waivers

 

This Agreement, the contemporaneously executed Restated Change-in-Control
Agreement, and the Letter Agreement dated November     , 2008, between the
Employee and HF Financial Corp. in connection with the CPP addressed in
Section 9 of this Agreement, as any of the same may be amended from time to
time, represent the entire agreement between the parties and supersede all
previous communications, representations, understandings, and agreements, either
oral or written, between the Bank and the Employee with respect to the
employment of the Employee by the Bank. No waiver of the terms of this Agreement
shall be binding upon either party unless in writing, signed by the party to be
charged. The waiver or failure of either party to enforce the terms of this
Agreement in one instance shall

 

8

--------------------------------------------------------------------------------


 

not constitute a waiver of that party’s rights under this Agreement with respect
to other violations.

 

13.                               Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

14.                               Section 409A of the Code

 

It is the intent of the parties that this Agreement be construed to avoid the
excise tax and penalties described in Section 409A of the Code. This Agreement
shall be interpreted in a manner consistent with that intent. In that regard,
the concept of “termination of employment” shall be interpreted to mean
“separation from service” within the meaning of Section 409A.

 

15.                               Governing Law

 

The laws of the United States to the extent applicable and otherwise the laws of
the State of South Dakota shall govern this Agreement.

 

16.                               Arbitration and Remedies

 

(a)                                  Except as otherwise expressly provided in
this Agreement, any dispute or claim arising under or with respect to this
Agreement, or the termination of this Agreement, will be resolved by arbitration
in the state of South Dakota in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association by a
mutually agreeable neutral arbitrator. The decision or award of the arbitrator
shall be final and binding upon the parties and may be entered as a judgment or
order in any Court of competent jurisdiction;

 

(b)                                  All information and documentation submitted
by the parties or received from any other source, together with all transcripts
of the hearing(s) or other proceedings, and the arbitrator’s findings shall be
treated by the arbitrator and the parties as Confidential Information and the
participants agree not to disclose or turn over any such information or
documentation to a third party without the prior written consent of the parties,
or pursuant to a lawful subpoena or court order, or an order to obtain
injunctive relief;

 

(c)                                  Employee acknowledges that compliance with
Sections 6, 7, and 8 is necessary to protect the business and good will of the
Bank, and that a breach of these sections would irreparably and continually
damage the Bank for which money damages may not be adequate. Consequently, the
Employee agrees that the Bank will be entitled to injunctive and other equitable
relief from the courts for breach or threatened breach of these sections and the
Employee agrees that it will not be a defense to any

 

9

--------------------------------------------------------------------------------


 

request for such relief that the Bank has an adequate remedy at law. For
purposes of any such proceeding, the Bank and the Employee submit to the
non-exclusive jurisdiction of the courts of the state of South Dakota, and of
the United States located in the State of South Dakota, and each agrees not to
raise and waives any objection to or defense based on the venue of any such
court or forum non-conveniens;

 

(d)                                  If a court of competent jurisdiction
determines that any provision of this Agreement is unreasonable in scope, time,
or geography, it is hereby authorized by the Employee and the Bank to enforce
the same in such narrower scope, shorter time or lesser geography as such court
determines to be reasonable and proper under all the circumstances. The
restrictive covenants in Section 6 shall be deemed separate covenants for each
and every state, county, municipality, and town, and in the event the covenants
for one or more of the geographic territories is determined to be unenforceable,
the remaining covenants shall continue to be effective; and

 

(e)                                  The Bank will also have such other legal
remedies as may be appropriate under the circumstances including, but not
limited to, recovery of damages occasioned by a breach.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EMPLOYEE

 

BANK

 

 

 

 

 

 

 

 

/s/ Curtis L. Hage

 

 

By:

Curtis L. Hage

 

 

Its:

Chairman and Chief Executive Officer

 

10

--------------------------------------------------------------------------------